Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 15, 2017

The Court of Appeals hereby passes the following order:

A17A1056. JONATHAN BAILEY et al. v. ALLEN DAVIS.

      The plaintiffs, Johnathan Bailey and Latoya Matthews, filed a complaint for
damages against Allen Davis. The jury rendered a verdict in favor of the plaintiffs in
the amount of $1,000, and the trial court entered judgment. The plaintiffs seek to
appeal the judgment. We, however, lack jurisdiction.
      Under OCGA § 5-6-35 (a) (6), appeals in all actions for damages in which the
judgment is $10,000 or less must comply with the discretionary appeal procedures.
Because this suit is an action for damages and the judgment entered was less than
$10,000, a discretionary application was required. See Jennings v. Moss, 235 Ga.
App. 357, 357 (509 SE2d 655) (1998); see also Emerson v. Brookmere Homeowners
Ass’n, 311 Ga. App. 371, 371 n.1 (715 SE2d 775) (2011). The plaintiffs’ failure to
file an application for discretionary appeal deprives us of jurisdiction over this direct
appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/15/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.